Citation Nr: 0126878	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  94-10 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips, to include as secondary to service-connected arthritis 
of the lumbar spine and cervical spine.  

2.  Entitlement to an increased evaluation for service-
connected lumbar spine arthritis, currently evaluated as 40 
percent disabling.  

3.  Entitlement to an increased evaluation for service-
connected cervical spine arthritis, currently evaluated as 30 
percent disabling.

4.  Entitlement to an extension of a temporary total rating 
based on a period of convalescence beyond November 30, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
March 1948 and from September 1949 to March 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania that denied the veteran's claims of entitlement 
to service connection for arthritis of the hips and for 
increased ratings for his service-connected arthritis of the 
lumbar spine and cervical spine.  A hearing was held at the 
RO in December 1994.  

This matter also came before the Board from an October 1998 
RO decision which granted a temporary total disability rating 
under the provisions of 38 C.F.R. § 4.30 from October 21, 
1997 to December 1, 1997.  The veteran has perfected an 
appeal with respect to the termination date of this temporary 
total rating.

The issue of entitlement to service connection for arthritis 
of the hips to include as secondary to service-connected 
arthritis of the lumbar spine and cervical spine will be 
addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine arthritis is 
and has been primarily manifested by slight to moderately 
severe loss of motion and some pain.

2.  The veteran's service-connected cervical spine arthritis 
is and has been primarily manifested by a moderate to severe 
limitation of motion, including due to pain, and occasional 
radiculopathy.

3.  On October 21, 1997, the veteran underwent a bilateral 
decompressive cervical laminectomy C3 through C7 with 
bilateral C5 and C7 foraminotomies.  

4.  The evidence of record demonstrates that, in the month 
following this procedure, the veteran was doing well, and 
that after a month he returned to work.

5.  The evidence does not demonstrate that the veteran 
required a period of convalescence beyond November 30, 1997, 
as a result of this October 1997 surgical procedure.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbar spine arthritis have not been met or approximated.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5292, 5293 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for cervical spine arthritis have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5290 
(2001).

3.  An extension of a temporary total rating for 
convalescence beyond November 30, 1997, is not warranted.  
38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

For historical purposes, it is noted that in July 1976, the 
RO established service connection for arthritis of the lumbar 
spine, based in part on a review of the veteran's service 
medical records which show treatment for arthritis of the 
cervical spine and contemporaneous VA outpatient treatment 
records which showed treatment for arthritis of the lumbar 
spine.  A 10 percent evaluation was assigned.  In November 
1978, the veteran's arthritis of the lumbar spine was 
increased to 20 percent disabling.  

In December 1980, the RO established service connection for 
arthritis of the cervical spine essentially based on service 
medical records and findings made on a contemporaneous VA 
orthopedic examination.  

In April 1992, the veteran filed a claim of entitlement to 
service connection for arthritis of the hips, and in December 
1992, filed a claim for and increased evaluation for his 
service-connected arthritis of the lumbar spine and cervical 
spine.  

A VA examination was accomplished in February 1993, the 
report of which reflects that the veteran fractured his right 
hip in April 1992, that it was repaired, but that he walks 
with a cane.  The veteran related that he could walk two 
blocks with discomfort, and that pain is aggravated by cold, 
damp weather, and wakes him from sleep at night.  On range of 
motion studies, the veteran was able to flex the right hip to 
100 degrees, the left hip to 125 degrees, and abduct the 
right  hip to 30 degrees, the left hip to 45 degrees.  
Further, he was able to flex his lumbar spine to 85 degrees, 
hyperextend 30 degrees, left and laterally rotate and flex 40 
and 35 degrees, respectively.  As a result of this 
examination, the veteran was diagnosed with osteoarthritis of 
the lumbar spine and hips and an old fracture, right hip.

X-rays of the cervical spine taken in February 1993 showed an 
osteoarthritic change and narrowing of the disc space at C5-
6.  X-rays of the lumbar spine showed osteoarthritic changes.  
X-rays of the right hip revealed a compression pin in place 
fixing an old fracture which appeared well-healed.  

An magnetic resonance imaging (MRI) study of the cervical 
spine was accomplished at the Northeastern Pennsylvania 
Imaging Center in October 1993.  This study revealed that the 
cervical vertebrae were of adequate height with no bone 
destruction, and that the cervical cord was normal in size 
and mass.  The C2-3 disc showed minimal bulging, the C3-4 
disc showed a mild central protrusion, and the C4-5 disc 
showed a minimal central protrusion.  The C5-6 disc showed 
marked narrowing with moderate posterior protrusion of the 
disc and spurs diffusely, and at C6-7 there appeared to be 
diffuse narrowing of the disc with mild diffuse spurring and 
disc protrusion.  November 1993 VA outpatient treatment 
records noted that this MRI study showed that the veteran had 
radiculopathy.  

In December 1993, the was admitted ton the VA Medical Center 
(VAMC) in Wilkes-Barre, Pennsylvania, where he underwent 
cervical spine fusion.  On admission the veteran complained 
of right arm and neck weakness, pain, and paresthesia.  He 
tolerated the procedure well and postoperatively was in a 
soft cast, and related that the pain, paresthesia, and 
numbness in his hands had significantly decreased.  X-rays of 
the neck revealed no hyperextension or flexion, and there was 
effusion at one vertebral level.  The veteran's hospital 
course was otherwise uncomplicated, and at the time of 
discharge, he was afebrile and able to move his arms and neck 
without any problems.  

X-rays of the cervical spine taken in January, March, and 
July 1994 showed evidence of the C5-6 fusion, with good 
alignment, and degenerative changes.  

A VA examination was accomplished in September 1994, the 
report of which reflects that the veteran presented 
complaining of increasing pain in the entire spine and both 
hips.  On examination, the veteran walked with a mild limp on 
his right leg, and there was a good, albeit somewhat reduced, 
range of right hip motion, due to the fracture.  The 
veteran's legs were of equal length.  On standing the 
veteran's spinal curves were normal, and range of lumbar 
spine motion studies showed flexion to 70 degrees, extension 
to 35 degrees, and side motion to 35 degrees bilaterally.  
There was no muscle spasm present.  Examination of the 
cervical spine revealed a well-healed surgical scar, and a 
good range of motion with at least 15 to 20 degrees of 
movement in flexion, extension, lateral bending, and 
rotation.  In the upper extremities, there was normal motion 
in all joints, normal reflexes and pulses, no muscle atrophy, 
and no motor or sensory losses.  The veteran noted that he 
gets occasional numbness in the right arm as he did prior to 
his neck surgery.  

The examiner noted that X-rays were reviewed and showed that 
the fusion had taken place solidly at C5-6, that there was 
mild narrowing of the disc space at C6-7, but that otherwise 
the rest of the cervical spine was normal.  In the lumbar 
spine, there was marked narrowing at the lumbosacral joint 
with productive changes including bony density at the margins 
at that joint.  Otherwise, the lumbar spine had a good 
appearance.  The examiner noted that hip X-rays showed that 
the intertrochanteric fracture of the right hip had healed 
very well and that there were no signs of arthritis in the 
hip joints.  

During the December 1994 RO hearing, the veteran testified 
that he experiences neck pain, including on extreme motion, 
and that sometimes motion is limited.  He also testified that 
he does not have a full range of lumbar spine motion, and 
that he has a lot of pain in that area.  He related that he 
has worked as a security guard since August 1994, and that he 
tries to move around while working because sitting for long 
periods of time causes stiffness.   

In a December 1994 hearing officer's decision, the evaluation 
assigned for the veteran's service-connected cervical spine 
arthritis was increased to 20 percent and a 10 percent 
evaluation was assigned for the service-connected lumbar 
spine arthritis.  Both rating were made effective from 
December 1992.

In a May 1995 rating action, a temporary total evaluation 
under 38 C.F.R. § 4.30 was assigned for the service-connected 
cervical spine arthritis from December 13, 1993, to February 
1, 1994.  

An MRI study of the veteran's cervical spine was accomplished 
by Howard L. Spector, DO, in February 1996.  The study showed 
mild central disc bulging at C3-4, C5-6, and C6-7 resulting 
in anterior attenuation of the anterior subarachnoid space 
most prominent at C5-6 and C-6-7.  No evidence of cord 
compression or lesions were seen.  There was posterior 
ligamentous hypertrophy encroaching on the posterior 
subarachnoid space at C3-4, C5-6, and C6-7.  

A VA examination was accomplished in September 1997, the 
report of which reflects that the veteran presented 
complaining of neck and low back pain, and that he gets 
cramps in his legs if he walks a block.  On examination, it 
was noted that the veteran walked with a limp to the right 
but could walk on his toes and heels, and that power appeared 
equal in his arms and legs.  On straight leg raising, the 
veteran complained of pain in the right hip area.  Muscle 
strength reflex was symmetrical on both sides, knee jerk 2+ 
bilaterally, ankle jerk absent bilaterally, and no extensor 
plantar response.  There was evidence of fabere's sign on the 
right.  The relevant diagnoses listed on the examination 
report were a history of cervical discectomy, with nuchal 
pain, without reflex change; a history of low back pain, with 
no definite straight leg raising sign; and a history of right 
hip fracture with a metal plate in the hip area. 

An electromyographic (EMG) study was also accomplished in 
September 1997, the report of which indicates that there was 
no evidence of plexopathy or radiculopathy in the left upper 
or left lower extremities.  

The veteran was admitted to the VAMC Wilkes-Barre on October 
21, 1997, and underwent a bilateral decompressive cervical 
laminectomy C3 through C7 with bilateral C5 and C7 
foraminotomies.  On admission, the veteran was in no acute 
distress and his gait was within normal limits.  A hard 
cervical collar was applied postoperatively, and it was noted 
that pain was greatly reduced postoperatively.  His recovery 
was uneventful; it was noted that he was out of bed 
ambulating, remained afebrile, and there was no evidence of 
infection or drainage.  There was some edema noted on the 
left lateral aspect of the incision, radiating down toward 
the left shoulder; it was not warm to the touch or 
erythematous.  Lateral cervical spine films showed good 
alignment.  On postoperative day three, the veteran was 
discharged to his house.  

VA outpatient treatment records reflect that in early 
November 1997, the veteran presented complaining of 
occasional neck spasm but with no pain at the time.  It was 
noted that the veteran was wearing his hard collar, that the 
incision was healing well, and that there was no drainage or 
signs of infection.  The veteran was assessed with status 
post decompressive cervical laminectomy and was advised to 
continue with no lifting, bending, and wearing his collar 
until further notice.  

A VA examination was accomplished in early December 1997, the 
report of which reflects that since the October 1997 surgery, 
the veteran has had considerable relief from the symptoms in 
his shoulders and arms.  On examination, it was noted that 
the surgical scar was slightly reddened, and that while 
advised to limit cervical spine motion, the veteran permitted 
15 degrees of flexion and 10 degrees extension.  The lumbar 
spine was normally aligned, and that he was able to flex the 
lumbar spine to 35 degrees, extend 0 or 5 degrees, and was 
able to bend to the side 15 degrees bilaterally.  There was 
no localized tenderness or muscle spasm about the spine.  X-
rays of the lumbar spine were reviewed and showed marked 
narrowing with marginal spurring at the lumbosacral joint and 
lesser spurring and narrowing in the remaining portions of 
the lumbar spine.  

The examiner noted with surprise that despite all of the 
changes and multiple other medical problems, the veteran 
continued to work, currently as a security officer.  The 
examiner noted that the veteran took a month off from that 
position following the October 1997 surgery, but that he was 
now able to work at this job; the examiner did point out that 
the veteran would not be able to do anything that required 
any significant physical activities.  

The veteran was examined in mid-December 1997, at which time 
he complained of aches and pains in his neck.  Examination 
revealed no evidence of radiculopathy, myelopathy, or 
peripheral neuropathy.  X-rays of the cervical spine taken at 
that time showed evidence of postoperative changes at the 
lower cervical spine area due to fusion at the C5-6 level.  
Alignment was considered satisfactory, and the impression 
noted was satisfactory postoperative changes.  

VA outpatient treatment reports indicate that the veteran was 
seen in January 1998 complaining of shoulder pain.  It was 
noted that he was wearing a soft collar and that the cervical 
spine had good alignment with no evidence of instability.  
Similar findings (i.e. stability) were made in April and 
August 1998.  

In a October 1998 rating action, another temporary total 
evaluation under 38 C.F.R. § 4.30 was assigned for the 
service-connected cervical spine arthritis, from October 21, 
1997, to December 1, 1997.  The evaluation for this 
disability was also increased to 30 percent, effective 
December 1992, and the disability evaluation for service-
connected lumbar spine arthritis was increased to 40 percent, 
also effective from December 1992.  

Outpatient treatment (physical therapy) records dated from 
April to July 1999 note the history of cervical fusion and 
note an active range of cervical motion, and that the veteran 
had engaged in motion, stretching, and strengthening 
exercises.  In June 1999 he presented with complaints of low 
back pain and chronic stiffness in the cervical spine.  At 
that time cervical spine motion was limited by 25 percent, 
extension by 50 percent; low back motion was limited by 50 
percent.   

In January 2000, the veteran presented for follow up 
evaluation of his chronic  symptoms to include pain and 
stiffness in the back and right hip.  Physical examination 
revealed diffuse tenderness in the back and moderate 
restriction of lumbar spine motion.  There was no focal 
neurologic deficit in the lower extremities.  X-rays of the 
spine showed degenerative disc disease at the L4-5 and L5-S1 
levels with osteophyte formation at multiple diffuse levels.  

Finally, a VA examination was accomplished in August 2000, 
the report of which reflects the veteran's relevant medical 
history, including the cervical spine fusion, that he walks 
with a cane, and that he reported intermittent feelings of 
"pins and needles" in his right upper extremity radiating 
from the neck.  The veteran also noted that recently he has 
been unable to walk long distances due to pain and fatigue. 

Physical examination of the cervical spine revealed a well 
healed anterior cervical fusion scar as well as a posterior 
mid-line scar deeply adherent to the bone and deeply tender.  
There was paraspinal muscular atrophy, and active range of 
motion of the cervical spine was limited to 30 degrees 
flexion, 25 degrees extension, lateral flexion to either side 
20 degrees, and lateral rotation on either side 30 degrees.  
The veteran reported dysesthesia in the right upper 
extremity.  

Examination of the lumbar spine revealed no paraspinal spasm, 
diffuse tenderness over the L5-S1 area, active flexion to 80 
degrees, extension 25 degrees, lateral flexion on either side 
25 degrees, and lateral rotation on either side 45 degrees.  
Motor power was 5/5 in the lower extremities.  

X-rays of the cervical spine showed cervical spondylosis with 
post-surgical changes of arthrodesis at the C6-7 level, and 
reduced intervertebral disc space at the C7-8 level with 
osteophyte formation and evidence of degenerative disc 
disease.  X-rays of the lumbar spine showed reduced 
intervertebral disc space at L5-S1 with facet arthropathy.  

As a result of this examination, the veteran was diagnosed 
with degenerative disc disease, status post two fusion 
operations with arthrodesis at the C6-7 level; and 
degenerative disc disease at the L5-S1 level.  The examiner 
noted that there was evidence of fatigability.  


Law and Analysis

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran in this case has 
received notification regarding the type of evidence needed 
to substantiate his claims for increase, to include the claim 
for an extension of a temporary total rating under 38 C.F.R. 
§ 4.30.  By VA letters dated in January 1993, December 1993, 
October 1998, and March 1999, the veteran and his 
representative were given notice of the information and 
evidence needed to substantiate these claims.  Moreover, the 
RO made reasonable efforts to obtain all relevant evidence 
identified by the veteran.  Specifically, the evidence that 
has been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records, including VA and private clinical records, and 
statements made by the veteran and his representative.  In 
this regard, it is also pointed out that during the course of 
this appeal, several relevant medical examinations have been 
accomplished, and evidence dated in or around the October 
1997 surgical procedure is of record.  Further, the rating 
decisions, Statements of the Case, and Supplemental 
Statements of the Case, which have been furnished to the 
veteran and his representative, addressed the law and 
evidentiary shortcomings of the claims addressed below.  The 
veteran has not alluded to any other evidence relevant to 
these claims, and the Board is unable to identify any such 
evidence.  Thus, the Board determines that the duties to 
notify and to assist the veteran in the development of these 
claims under the new law have been met.  Therefore, 
adjudication of these claims, without remand to the RO for 
initial consideration under the new law, poses to risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

a.  Increased rating claims

Essentially, it is maintained that the evaluations assigned 
for the service-connected lumbar spine arthritis and cervical 
spine arthritis are not adequate, given their current 
symptomatology.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2001).

The Board has reviewed these claims in light of the history 
of the disabilities since their onset; however, where, as in 
this case with these issues, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

i.  lumbar spine arthritis

The veteran's service-connected lumbar spine arthritis has 
been rated as 40 percent disabling, from December 1992, under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5292.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  The Board points 
out that for the purpose of rating disability from arthritis, 
vertebrae are considered groups of minor joints.  38 C.F.R. § 
4.45 (2001).  

Under Diagnostic Code 5292, a 40 percent evaluation is 
warranted for severe limitation of lumbar spine motion, and 
is the highest schedular evaluation warranted under this 
code.   

The Board points out that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the service-connected lumbar 
spine arthritis.  

In this decision the Board has certainly considered, as 
pursuant to DeLuca, the pain associated with the veteran's 
lumbar spine arthritis in rating this disability; however, 
the medical evidence does not demonstrate that pain on motion 
or other functional limitation associated with the disability 
is as such to warrant any more than a 40 percent evaluation 
under Diagnostic Code 5293 for limitation of lumbar spine 
motion.  It is noted that for the most part, the evidence 
demonstrates that lumbar spine motion is only slightly 
limited, although in December 1997, subsequent to cervical 
spine surgery, motion was moderately to severely limited (the 
veteran permitted 35 degrees of flexion and 5 degrees 
extension).  In any event, the Board finds that the 
functional loss associated with the service-connected lumbar 
spine arthritis is not to the extent as to warrant an 
evaluation higher than 20 percent under Diagnostic Code 5292.  
However, considering pain on motion, as per DeLuca, a 40 
percent evaluation, but no more, is appropriate.

The Board notes that it has not been objectively shown that 
this disability has markedly interfered with employment, 
resulted in frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2001).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The evidence does not demonstrate that the veteran's low back 
disability approximates pronounced, or even slight, 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
and little intermittent relief, as would be necessary to 
warrant a 60 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  It is noted that an EMG study 
conducted in September 1997 showed no evidence of 
radiculopathy in the lower extremities.

ii.  cervical spine arthritis

The veteran's service-connected cervical spine arthritis has 
been rated as 30 percent disabling, from December 1992, under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5290.  

As noted above, under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings are rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved, 
and for rating purposes vertebrae are considered groups of 
minor joints.  38 C.F.R. § 4.45 (2001).  

Under Diagnostic Code 5290, a 30 percent evaluation for 
severe limitation of said motion, and is the highest 
schedular evaluation available under this code.  

This disability could be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome.  
Under this code, a 40 percent evaluation contemplates severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief.   

The Board notes that as temporary total evaluations were in 
effect during the periods December 1993 to February 1994, and 
from October 1997 to December 1, 1997; as such, evidence 
dated during these periods, while certainly reviewed and 
relevant, are not as pertinent to this issue as evidence 
dated outside of these periods.

That said, taking into account all of the evidence set out 
above, the Board finds that the preponderance of the evidence 
is against an increased evaluation for the service-connected 
cervical spine arthritis.  The evidence demonstrates that the 
service-connected cervical spine arthritis is appropriately 
evaluated as 30 percent disabling under Diagnostic Code 5290, 
for severe limitation of motion.  While relatively recent 
evidence (dated in June 1999 and August 2000) has shown that 
cervical spine arthritis has been manifested by moderate 
limitation of cervical motion, prior evidence demonstrated 
severe limitation of motion (e.g. on examination in September 
1994 and December 1997).  

The Board has considered, as it has in adjudicating the 
lumbar spine arthritis issue, the pain or other functional 
limitation associated with the veteran's cervical spine 
arthritis in rating this disability; however, pain was not 
shown to limit such motion to more than a moderate or severe 
degree.  

It is noted that the evidence does show some radiculopathy 
associated with the cervical spine disability (see, for e.g., 
the November 1993 outpatient treatment record, noted above).  
However, the objective evidence does not establish that this 
disability is analogous to severe intervertebral disc 
syndrome characterized by recurring attacks with intermittent 
relief.  As such, a higher evaluation under Diagnostic Code 
5293 is not warranted.  

Finally, the Board notes that it has not been objectively 
shown that this disability - at times other than the periods 
during which a temporary total evaluation was assigned - has 
markedly interfered with employment, resulted in frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001); Bagwell; Floyd; 
Shipwash, supra.  


b.  extension of a temporary total rating based on a period 
of convalescence beyond November 30, 1997

The veteran and his representative also assert that the 
temporary total rating for convalescence following cervical 
spine surgery should be extended beyond November 30, 1997.  
In his March 1999 notice of disagreement, the veteran states 
that he was ordered not to work for three months following 
the October 1997 surgical procedure.

In accordance with the provisions of 38 C.F.R. § 4.30 (2001), 
total ratings will be assigned from the date of hospital 
admission or outpatient treatment and continuing for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release if 
treatment of a service-connected disability results in 
surgery necessitating at least one month of convalescence; 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or continued use of a wheelchair or crutches with 
regular weight bearing prohibited; or immobilization by a 
cast without surgery of one major joint or more.

The purpose of a temporary total rating under 38 C.F.R. 
§ 4.30 (2001), is to financially aid the veteran during the 
immediate post-surgical period while he is convalescing.  
Additionally, this provision allows for an extension of one, 
two or three months beyond the initial three months if in 
accordance with the above criteria. 38 C.F.R. § 4.30 (b)(1) 
(2001).

As noted above, the veteran underwent a bilateral 
decompressive cervical laminectomy and forminectomies on 
October 21, 1997.  The report of this surgery does not note 
any opinion or otherwise regarding the length of time the 
veteran would require to convalesce following this procedure; 
however, it was noted that his recovery was uneventful, and 
that he was fitted with a hard collar.  Further, in early 
November 1997, he was seen on an outpatient basis, at which 
time the surgical wound was healing well and the veteran 
indicated that he was not experiencing any neck pian; he did 
complain of occasional neck spasm.  The veteran was still 
wearing his hard collar.  

In early December 1997, the veteran was examined and it was 
determined that he had considerable relief from the symptoms 
in his shoulders and arms postoperatively.  It was also noted 
that the veteran was, at least by that point, working as a 
security officer.  The examiner noted that the veteran had 
taken a month off following the surgery; presumably, the 
veteran had indicated the same.  

After reviewing all of the relevant evidence of record, the 
Board finds that, by a preponderance of the evidence, an 
extension of a temporary total rating for convalescence 
beyond November 30, 1997, in accordance with the provisions 
of 38 C.F.R. § 4.30, is not warranted.  

Clearly, the surgical procedure did not result in severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement or 
continued use of a wheelchair or crutches with regular weight 
bearing prohibited; or immobilization by a cast without 
surgery of one major joint or more.  Further, the 
contemporaneous evidence (i.e. the December 1997 VA 
examination, as opposed to the veteran's March 1999 
contention) indicates that the veteran was back to work as a 
security officer after a month of convalescence. 

The preponderance of the evidence is against the veteran's 
claim for an extension of the temporary total rating based on 
a period of convalescence beyond November 30, 1997; as such, 
his claim is denied.  


ORDER

An increased evaluation for lumbar spine arthritis is denied.

An increased evaluation for cervical spine arthritis is 
denied.

An extension of the temporary total rating based on a period 
of convalescence beyond November 30, 1997 is denied


REMAND

The veteran and his representative further contend, in 
substance, that service connection is warranted for arthritis 
of the hips, to include as secondary to service-connected 
arthritis of the lumbar spine and cervical spine.

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2000).  Service connection 
may also be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of, or 
has been aggravated by, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995)

A review of the record indicates that there has not been a 
medical opinion rendered as to the etiology of the veteran's 
hip arthritis.  At this point, in keeping with the dictates 
of the VCAA, additional development and adjudication is 
necessary prior to appellate review of this issue.  As noted, 
there are also regulations that are for application in 
implementing the new law.  66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).

This matter is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to his claim 
of entitlement to service connection for 
arthritis of the hips.

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
this claim, particularly those held by VA 
and any other government entity(ies).  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo a VA 
orthopedic examination, particularly of 
the veteran's hips.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, all clinical findings should 
reported in detail, and the examination 
report should reflect consideration of 
the veteran's documented, relevant 
medical history.  The examiner(s) should 
express opinion as to whether it is as 
least as likely as not that the veteran's 
hip arthritis was incurred in or 
aggravated by his active military 
service, or whether it was caused or 
aggravated by his lumbar spine and/or 
cervical spine arthritis.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides evidence of a nexus between hip 
arthritis and the veteran's active 
military service or other service-
connected disabilities, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the new regulations is completed. 

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim of 
entitlement to service connection for 
arthritis of the hips in light of all 
pertinent evidence and legal authority; 
the RO should also adjudicate the claim 
of entitlement to permanency of a total 
disability evaluation.  The RO must 
provide adequate reasons and bases for 
its determination, addressing all issues 
and concerns that were noted in this 
REMAND.  

8.  If the claim continues to be denied, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 



